     Case 2:65-cv-16173-MLCF-DPC Document 212 Filed 06/09/21 Page 1 of 1



                       UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA


WILLIE BANKS, ET AL.,                                       CIVIL ACTION
     Plaintiffs,


UNITED STATES OF AMERICA,                                   NO. 65-16173
     Plaintiff-Intervenor

v.

ST. JAMES PARISH SCHOOL BOARD, ET AL.                      SECTION “F”


                                    ORDER

      In light of the Court’s June 7, 2021 Order vacating the

scheduling    order,    and   to   encourage   the   parties’   settlement

negotiations,

      IT IS ORDERED: that the School Board’s motions for unitary

status and judgments of dismissal regarding faculty assignment,

staff assignment, student assignment, facilities, and discipline

are REMOVED from the Court’s August 18, 2021 submission date.

      The Board may re-notice its motions in accordance with local

rules as desired.

                                New Orleans, Louisiana, June 9, 2021


                                    ______________________________
                                         MARTIN L. C. FELDMAN
                                     UNITED STATES DISTRICT JUDGE




                                      1
